1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
2                                                                EASTERN DISTRICT OF WASHINGTON




3                      UNITED STATES DISTRICT COURT Jan 25, 2019
                      EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     ANASTASIA ALLEN, and all others          No. 2:18-CV-0068-SMJ
5    similarly situated,
                                              ORDER DISMISSING CASE
6                            Plaintiffs,

7               v.

8    ABSOLUTE RESOLUTIONS
     CORPORATION, a California
9    corporation,

10                           Defendant.

11
          On January 24, 2019, Plaintiff filed a Notice of Voluntary Dismissal, ECF
12
     No. 24. Consistent with Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS
13
     HEREBY ORDERED:
14
          1.    Plaintiff’s Notice of Voluntary Dismissal, ECF No. 24, is
15
                ACKNOWLEDGED.
16
          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                bear their own costs and attorneys’ fees.
18
          3.    All pending motions are DENIED AS MOOT.
19
          4.    All hearings and other deadlines are STRICKEN.
20
          5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 25th day of January 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
